UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

ORDER
IN RE SPECIALIST AND OTHER VESSEL
OWNER LIMITATION ACTIONS Case No. 16-CV-4643 (KMK)
Related Cases:

16-CV-2515 (KMK)
16-CV-3353 (KMK)
16-CV-3579 (KMK)
16-CV-5010 (KMK)
16-CV-7001 (KMK)

 

 

KENNETH M. KARAS, United States District Judge:

For the reasons stated on the record at the Oral Argument on December 4, 2019, the
Court denies Claimant’s Motion for Leave to File Claims Pursuant to Supplemental Ruie F(4).
The Clerk of Court is directed to terminate the pending Motion, (Dkt. No. 473), and terminate

Claimant Helder J. Cordeiro from the docket.

SO ORDERED.

DATED: December FA, 2019 Wy ay
White Plains, New York

 

KENNETH M. KARAS
UNITED STATES DISTRICT JUDGE

 
